Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 12, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an office manager at a hospital in *1135the security department without good cause. Claimant testified that she left her employment because she believed that there was no room for job advancement with a new director coming into the department. It is well settled that dissatisfaction with promotional opportunities does not constitute good cause for resigning (see Matter of Ruballo [Commissioner of Labor], 286 AD2d 817 [2001]; Matter of Pinedo [Commissioner of Labor], 270 AD2d 556 [2000]). Although claimant now asserts that she was forced to resign rather than be fired, claimant failed to make such claim at the hearing.
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.